McAllister, C. J.
This is a post-conviction proceeding in which the plaintiff was charged with statutory rape, plead guilty, and on March 5, 1956 was sentenced to imprisonment in the penitentiary for a term not to exceed 20 years. Prior to sentence he was given a psychiatric examination, but a copy of the report was not furnished to him as required by ORS 137.113, and a presentence hearing was not held as required by ORS 137.114. The circuit court for Marion county found that because the presentence procedure prescribed for sexual psychopaths was not complied with, the sentence imposed on Enyart by the circuit court for Linn county was void. Enyart was remanded to the circuit court for Linn county for the imposition of a new sentence. Prom that order the defendant warden *38appeals. Subsequent to the filing of the appeal, Enyart was released on parole.
For the reasons set out in Kloss v. Gladden decided this day, the judgment of the 'lower court is reversed and the original sentence imposed on plaintiff by the circuit court for Linn county is reinstated.